Citation Nr: 1224388	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  12-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953.  The appellant is his surviving spouse.  This case comes before the Board of Veterans Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claim currently resides with the RO in Wichita, Kansas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2011 from dementia due to cerebrovascular disease.  

2.  Neither dementia nor cerebrovascular disease is related to the Veteran's active military service.

3.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss and tinnitus.

4.  The Veteran's service-connected bilateral hearing loss and tinnitus did not play a material causal role in his death.

5.  The Veteran did not have a service-connected disability rated at 100 percent for 10 years prior to his death, nor was he entitled to a total disability evaluation on the basis of individual unemployability for 10 years prior to his death, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R.§ 3.312 (2011).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a letter issued in May 2011, prior to the initial adjudication of the claims, the RO notified the appellant of the evidence needed to substantiate her claims.  The letters also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The appellant has substantiated the Veteran's status as a Veteran.  She was notified of all but the fourth element (disability rating) of the Dingess notice by the May 2011 letter.  While the appellant has not been provided specific information regarding the type of evidence necessary to establish a disability rating for service connection for the cause of the Veteran's death, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has determined that service connection for the cause of the Veteran's death is not warranted.  Consequently, no disability rating will be assigned, so the failure to provide notice with respect to this element of the claim was no more than harmless error.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The May 2011 letter included notice that complied with the Court's decision in Hupp.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records and all other pertinent available records have been obtained in this case.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the denied claims.  The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were not prejudicial to the appellant.

Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2011).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The certificate of death indicates that the Veteran died in March 2011.  The cause of death was certified to be dementia due to or as a consequence cerebrovascular disease.

The appellant does not contend, and the record does not show, that the Veteran's dementia or cerebrovascular disease was incurred in service.  Rather, the appellant contends that service connection for the cause of the Veteran's death should be granted because the Veteran was permanently and totally disabled for at least ten years prior to his death, due to his service-connected bilateral hearing loss.  See August 2011 notice of disagreement and January 2012 VA Form 9.  The Board notes that the appellant is in essence, arguing that service connection for the cause of the Veteran's death should be granted not based on the criteria set forth in 38 C.F.R. §§ 3.5 and 3.312, but based instead on the criteria for DIC benefits discussed below.

The Board finds that there is no evidence of record, which shows a relationship between the Veteran's service-connected bilateral hearing loss with tinnitus and the cause of his death.  
Private treatment records show that the Veteran was first diagnosed with bilateral hearing loss in June 1983.  Private treatment records also show that he was noted to have significant hearing loss in 1989, 1991, 1994 and 2003.  The Veteran was also diagnosed with bilateral hearing loss and tinnitus during VA audiology examinations in February 1991 and May 2003.  However, none of these records show that the Veteran's service-connected bilateral hearing loss or tinnitus caused or contributed in any way to his death in March 2011.  Furthermore, none of the records shows that the Veteran's bilateral hearing loss or tinnitus caused an increase in the severity of any other medical problems, including the dementia and cerebrovascular disease, which caused his death.  Finally, the Board notes that there is no medical opinion of record which links the Veteran's bilateral hearing loss or tinnitus to his death.

Accordingly, the Board must conclude that the preponderance of the evidence is against the appellant's claim.

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death were service connected, even though the Veteran died of nonservice-connected causes, if two conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the Veteran's death must not be the result of his or her own willful misconduct.  38 C.F.R. § 3.22(a)(1).  The Board need not address this first element because the record does not establish the second requirement -- namely, that at the time of death, certain requirements for total disability compensation must have been met. 38 C.F.R. § 3.22(a)(2).  There are three ways in which the total disability requirement can be met: the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that (1) was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or (3) was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).
In this case, at the time of the Veteran's death in March 2011, the Veteran was service connected for bilateral hearing loss, evaluated as 100 percent disabling from December 9, 2002; and for bilateral tinnitus, evaluated as 10 percent disabling from December 9, 2002.

As noted above, the appellant contends that she is entitled to DIC benefits because the Veteran was permanently and totally disabled for at least ten years prior to his death, due to his service-connected bilateral hearing loss.  See August 2011 notice of disagreement and January 2012 VA Form 9.  Specifically, she claims that the Veteran's hearing loss was already severe enough to be rated 100 percent disabling in 1991, when he filed his original claim for service connection, however; he was denied because there was no evidence showing that his hearing loss was related to service.  She claims further that when the Veteran re-opened his claim in 2002, the same evidence that was submitted previously in 1991 was used to grant his claim.  See id.

The evidence of record shows that the Veteran originally filed a claim for service connection for bilateral hearing loss in 1991.  In support of his claim at that time, he submitted private treatment records dated in 1983, showing severe bilateral hearing loss, and an April 1991 statement from his private physician, J.G., MD, in which he noted that the Veteran had substantial hearing loss bilaterally, which had been present ever since he was exposed to artillery firing in the Korean War.  The evidence did not show that the Veteran was totally disabled due to his hearing loss.  The Veteran's claim was denied in a June 1991 rating decision, based on a finding that there was no evidence of hearing loss in service or within a reasonable period following separation from service.  The Veteran did not appeal the denial and the decision became final.  
In December 2002, the Veteran requested that his claim for service connection be reopened.  In support of his claim at that time, he submitted personal statements from himself, the appellant (his wife) and his daughter, indicating that the Veteran's hearing loss began in service due to exposure to heavy artillery fire, such as 105 Howitzer guns, with no hearing protection, during the Korean War.  He also submitted pictures of him serving in an artillery unit in Korea, and an opinion from L.E., an audiologist, that the Veteran's moderately severe to profound hearing loss was a result of exposure to artillery fire in the Korean War.  He also submitted a February 2003 statement from J.G., MD, reiterating his opinion noted in his April 1991 statement.  The RO found that this newly submitted evidence was sufficient to reopen the Veteran's claim, and to request a VA examination and opinion, which were provided in May 2003.  In a June 2003 rating decision, the RO found that the May 2003 VA examination and medical opinion supported the Veteran's claim, and service connection for bilateral hearing loss was granted, with a 100 percent evaluation, effective December 9, 2002.

The appellant argues that she should be awarded DIC benefits because the evidence was sufficient in 1991 to grant the Veteran 100 percent total disability for his bilateral hearing loss.  However, the Board notes that as discussed above, VA did not find that the evidence was sufficient to grant service connection and a 100 percent evaluation for the Veteran's bilateral hearing loss until December 2002.  The Board notes further that although there was evidence of severe bilateral hearing loss in 1991, there was no medical opinion of record indicating that the Veteran was totally disabled due to his hearing disability at that time.  The Board also notes that the Veteran did not appeal the June 1991 denial, and he did not file a claim for an earlier effective date after he was granted service connection in 2003.  Furthermore, the appellant has not argued that there is any clear and unmistakable error with the June 1991 rating decision that originally denied the Veteran's claim.
The Veteran was determined by the VA to be totally and permanently disabled due to his service-connected bilateral hearing loss, effective December 9, 2002, a little more than eight years prior to his death.  He did not have any service-connected disabilities that were continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of his separation from service.  Therefore, the Board finds that the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


